Citation Nr: 9915557	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a left great toe injury, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 20 
percent for left ulnar neuropathy (minor extremity) prior to 
May 25, 1995.

3.  Entitlement to a disability rating in excess of 10 
percent for left ulnar neuropathy (minor extremity) from May 
25, 1995.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1950 to 
October 1954.  This appeal arises from a July 1995 rating 
decision of the Buffalo, New York, regional office (RO) which 
assigned a 20 percent disability evaluation for left ulnar 
neuropathy (minor extremity) from July 23, 1991 to May 25, 
1995, after granting compensation for the same.  A 10 percent 
disability rating was assigned from May 25, 1995.  This 
appeal also stems from a September 1995 rating action that 
denied an increased evaluation of the veteran's service-
connected residuals of a left great toe injury, evaluated as 
10 percent disabling.


FINDINGS OF FACT

1.  The veteran's residuals of a left great toe injury 
consist of subjective complaints of pain, tenderness, and 
difficulty walking and objective evidence of loss of active 
range of motion, productive of no more than moderate overall 
impairment.

2.  Prior to May 25, 1995, the veteran had no more than 
moderate incomplete paralysis of the left ulnar nerve.

3.  Left ulnar neuropathy is currently manifested by symptoms 
that more closely approximate moderate incomplete paralysis


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected residuals of a left great toe injury have 
not been met. 38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, to include, §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, and 4.71a, Diagnostic Code 5284 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for left ulnar neuropathy (minor extremity) prior to May 25, 
1995, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, to include, §§ 4.1, 
4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71, 4.120, 4.123, 4.124, 
and Diagnostic Code 8516 (1998).

3.  The criteria for a 20 percent rating for service-
connected left ulnar neuropathy (minor extremity) from May 
25, 1995, have been met. 38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, to include, §§ 4.1, 
4.2, 4.7, 4.10, 4.120, 4.123, 4.124, and Diagnostic Code 8516 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was treated for 
a "right" ingrown toenail in November 1952.

In September 1960, the veteran filed a claim for service 
connection for the residuals of an injury to his "left" 
great toe.

A medical report from Eugene W. Carpenter, M.D., was received 
in October 1960.  Dr. Carpenter stated that the veteran 
suffered from a chronic hypertrophic (traumatic) great 
toenail with pain and difficulty in wearing a shoe.  He said 
the veteran underwent a radical excision that included the 
nail bed.  The results were reported as satisfactory.

The veteran was afforded a VA examination in October 1960.  
He stated he injured his left great toe when he fell from a 
ladder.  He indicated that the report of a right toe injury 
in his service medical records was an error.  At the time of 
the injury, he reported the toenail was loosened, and that it 
was removed by the chief pharmacist.  He said the nail 
remained deformed and that the remaining portion of the nail 
was excised in July 1960.  On examination, the nail bed of 
the left great toe was covered by an irregular brownish 
crust.  The skin of the dorsum of the toe was dusky.  There 
was moderate restriction of plantar flexion of the 
interphalangeal joint.  There was slight restriction of 
dorsiflexion of the metatarsophalangeal.  X-rays of the left 
great toe showed no irregularity of the trabeculae to suggest 
the presence of a fracture.  The diagnosis was residuals of a 
crushed left great toe.

Service connection for the residuals of a left great toe 
injury was granted in November 1960.  A noncompensable 
disability evaluation was assigned.  By a rating action dated 
in March 1962, the noncompensable rating was increased to 
10 percent, effective September 1960.

In June 1992, the veteran filed a claim for service 
connection for damage incurred to his left arm during surgery 
at the Syracuse VA Medical Center (VAMC).  He maintained that 
he was placed in a position during the surgery that caused 
the IV to damage the nerve in his left arm.  He stated his 
arm was always numb and his hand cramped.  He said was unable 
to hold objects. 

In a letter dated in January 1993, the RO informed the 
veteran that there would be a "stay" on his claim for 
compensation.  The RO stated that the U.S. Court of Appeals 
for Veterans Claims (formerly known to as the Court of 
Veteran's Appeals and hereinafter referred to as the Court) 
had invalidated a portion of the regulation that implemented 
38 U.S.C.A. § 1151.

Medical records from the Syracuse VAMC dated from March 1991 
to April 1995 were associated with the claims folder.  In 
March 1991, the veteran had a radical nephrectomy.  An 
operative report indicated that he was placed in the right 
flank position right side up.  A June 1991 treatment note 
indicated that the veteran had complaints of numbness of the 
left fourth and fifth fingers following the March 1991 
radical nephrectomy.  

An EMG performed in July 1991 showed a slightly slower than 
normal motor conduction velocity in both the median and ulnar 
nerves of the left forearm.  Finger-wrist sensory conduction 
in the median nerve was slightly slower than normal.  
Adequate sensory potentials could not be triggered by 
stimulating the ulnar nerve at the wrist.  It was opined that 
the measurements indicated a conduction block in the ulnar 
nerve between the elbow and hand.  Median nerve involvement 
in that region was also very suggestive.  The locus of the 
injury could not be determined.

In April 1992, the veteran was seen for continued complaints 
of left ulnar decreased sensation and tingling.  He said his 
symptoms continued unabated and made it difficult for him to 
work.  He stated that his hand frequently cramped up.  There 
was an equivocal Tinel's sign.  There was decreased sensation 
in the ulnar distribution.  The impression was rule out ulnar 
nerve neuropathy at the elbow.  Neurological examinations 
were conducted in April 1992 and May 1992.  Neither study 
provided any conclusive findings as to the cause of the 
veteran's complaints of left ulnar neuropathy.

An August 1994 treatment note from the neurology clinic 
indicated that the veteran had a history of left ulnar 
neuropathy following a nephrectomy.  Muscle strength in the 
left hand was five (5) in the deltoids, triceps, biceps, and 
brachialis.  There was no bulk atrophy.  Tone was within 
normal limits.  There was decreased sensation over the 
distribution of the left ulnar and median nerves.  With 
regard to reflexes, the triceps was two (2) plus, the biceps 
was one (1) plus, and the brachialis was two (2) plus.  The 
veteran was referred to the neurosurgery clinic.

In December 1994, the veteran was examined in the 
neurosurgery clinic due to complaints of numbness, 
paresthesia and tingling in the ulnar aspect of the left hand 
and fingers.  EMG studies were noted to have shown ulnar more 
than median nerve compression on the left.  On examination, 
there was ulnar sensory loss on the left with positive 
Tinel's sign over the left elbow.  The assessment was left 
ulnar neuropathy.  

The veteran underwent left ulnar nerve decompression in 
January 1995.  Postoperatively, he had increased sensation in 
the fourth digit and also along the ulnar aspect of the 
forearm.  However, he continued to have decreased sensation 
in the fifth digit and along the distal ulnar forearm.  His 
motor strength remained good with trace weakness in the ulnar 
intrinsic muscles of the left hand.  The assessment was of a 
stable post-operative course with the beginnings of gradual 
sensory improvement.

The medical records from the Syracuse VAMC also contain 
findings pertaining to the veteran's left great toe.  
Significantly, he was referred to the vascular surgery clinic 
in March 1995 due to complaints of a cold distal left foot 
and a painful left great toe.  His history of injuring the 
toe and having the toenail removed was discussed.  The 
veteran stated that he had been experiencing increased pain 
at the top of the left great toe especially while walking 
with shoes on.  He denied pain when his shoe was off.  He had 
strong pedal pulses bilaterally.  The left great toe was 
without its nail and slightly bluish in color next to the 
nail bed.  The toe was tender to palpation but not cold.  The 
examiner opined that the veteran's problem was not vascular.

The veteran was examined in the orthopedic clinic on March 
1995.  There was tenderness on the medial aspect of the 
interphalangeal joint.  The veteran had good motion of the 
interphalangeal and metatarsophalangeal joints.  There was no 
swelling or crepitus.  The impression was symptomatic 
excision of left great toenail.  The examiner opined that the 
toe was "symptomatic" because of pressure from shoe 
wearing.  An x-ray taken in April 1995 revealed a large 
exostosis on the medial plantar aspect of the distal phalanx 
of the left great toe.  The veteran underwent an excision of 
said exostosis that same month.

In May 1995, the veteran was afforded a VA neurology 
examination.  His postoperative development of left ulnar 
neuropathy was reviewed.  He complained of numbness and 
tingling in the fourth and fifth fingers.  He said he also 
experienced lost strength in the grip in his hand.  He stated 
that the hand would occasionally lock in place.  He reported 
that he had not worked since January 1995.  Since undergoing 
an ulnar nerve decompression, the veteran stated his hand no 
longer locked into place.  However, he remarked that his hand 
strength was still 60 percent less than prior to the start of 
his problem.  He was noted to be right-handed.

On examination, there was decreased pin prick and light touch 
in the veteran's "right" fourth and fifth digits.  He had 
mild weakness in his first dorsal interosseous and abductor 
digiti.  The rest of the muscles were within normal limits.  
There was no Tinel's sign.  The assessment was "right" 
ulnar neuropathy at the elbow, most probably secondary to 
compression during the veteran's previous surgery.  His 1995 
transposition of the ulnar nerve was noted to have improved 
his symptoms.  There was current evidence of "very mild 
weakness" of the ulnar nerve, consisting of sensory loss and 
very mild weakness.

By a rating action dated in July 1995, compensation for left 
ulnar neuropathy was granted under the provisions of 38 
U.S.C.A. § 1151.  A 20 percent disability rating was assigned 
from July 23, 1991, to May 25, 1995.  An evaluation of 10 
percent was made effective from May 25, 1995.  The issue of 
an increased rating for the veteran left great toe disability 
was deferred for additional development.

The veteran was afforded a VA foot examination in September 
1995.  He reported that he sustained a crushing injury to his 
left great toe in service, and that, due to continued 
complaints of pain and discomfort, he had the toenail removed 
in 1960.  Over the years, he said the pain and discomfort in 
the left great toe had returned.  He stated he had to 
purchase wide box shoes, and that he was unable to walk for 
prolonged periods of time.  The veteran indicated that his 
March 1995 surgery to remove a piece of bone in the medial 
aspect of the left great toe had proven to be beneficial.  On 
examination, the left great toe showed an absent nail bed.  
There was no erythema, signs of infection, or open wounds.  
The left great toe did display some mild tenderness when 
"ranging" the distal phalanx.  There was also a decreased 
range of motion of the distal phalanx on flexion.  Extensor 
hallucis longus function was intact and was full strength 
against resistance.  The impression was status post-left 
great toe injury, status post-surgery in 1960 and 1995, and 
chronic pain and discomfort in the left great toe.

In September 1995, the 10 percent disability rating assigned 
to the residuals of a left great toe injury was continued.  
The RO determined that evidence of a moderately severe 
condition had not been shown.

The veteran filed a substantive appeal with regard to the 
July 1995 rating decision that assigned a 20 percent 
disability rating for left ulnar neuropathy prior to May 25, 
1995, and a 10 percent rating for that disability from May 
25, 1995.  He asserted that he had not experienced any 
improvement since his January 1995 surgery.  He said his hand 
continued to lock up when he tried to perform work around the 
house or drive.  The veteran contended that his hand would 
even occasionally lock up when he was inactive.  He stated 
that his fingers were still numb.  He said that he had hoped 
to return to work on a part-time basis after his surgery, but 
that the problems with his hand prevented him from doing so.

In support of his claim, the veteran submitted a copy of a 
March 1996 EMG report.  The results of that test continued to 
provide electrical evidence of damage to the left ulnar nerve 
in the elbow region consistent with an entrapment neuropathy.  
The examiner indicated that the degree of damage to the nerve 
did not appear to differ significantly from that seen 
previously.  

Additional medical records from the Syracuse VAMC dated from 
February 1995 to January 1997 show that the veteran continued 
to receive evaluations and treatment for, but not limited to, 
complaints of left ulnar neuropathy and left great toe pain.  
A June 1995 treatment note indicated that the veteran's left 
great toenail was "no longer painful" since his operation 
for exostosis.  Similarly, in July 1995, the veteran reported 
that he was able to bend his toe more than he had in "33 
years."  He said the toe would still get painful.

With regard to his left ulnar neuropathy, a September 1995 
treatment report from the neurosurgery clinic indicates that 
the tingling sensation had gone from the veteran's fingers 
since his January 1995 operation.  He did, however, complain 
of some "mild" persistent numbness on his last three (3) 
fingers and occasional cramping of the fingers after using 
his hands for heavy work such as using a chainsaw.  On exam, 
the veteran had full grip strength.  He had very mild loss of 
light touch on the palmar tips of his fourth and fifth 
fingers.  The assessment was good outcome from left ulnar 
decompression with full muscle strength and only minimal 
persistent light touch loss in the distal ulnar nerve 
distribution.

In February 1996, the veteran reported that the tingling in 
his left hand had decreased since his January 1995 
decompression.  He said that he still experienced a spasm 
once a week.  He remarked that he felt his hand was "not 
worse, not better."  However, in March 1996, the veteran was 
seen in the neurology clinic for complaints of tingling and 
numbness along the left ulnar nerve distribution of the hand.  
Power and sensation were intact.  The examiner indicated that 
the ulnar nerve operation had provided "limited help."

The veteran underwent a left ulnar nerve release in September 
1996.  Afterward, with the exception of occasional numbness 
and tingling, he reported that he was doing well.  There was 
no weakness.  An October 1996 follow-up report indicated that 
the veteran was experiencing less pain.  However, there was 
no subjective decrease in numbness.  Intrinsic muscle 
strength was four (4) plus out of five (5).  

A January 1997 report from the neurology clinic showed that 
the veteran was no longer experiencing spasm of the left 
hand.  He continued to complain of paresthesia, hand 
weakness, and numbness of the left hand.  He had 90 percent 
of normal sensation on his left thumb, 80 percent normal 
sensation on his left index finger, 70 percent normal 
sensation on his left middle finger, 20 percent normal 
sensation on his left ring finger, and 10 percent normal 
sensation on his left little finger.  There was no pain in 
the hand.  There was no intrinsic muscle weakness of the left 
hand in the ulnar or median nerve distribution.  However, 
there was some weakness of the left forearm and wrist 
flexors.  The impression was that the veteran received good 
results in the operative attempt to relieve the spasm.  The 
examiner noted that the paresthesia seemed permanent, but 
that the function of the hand was good.

The veteran was afforded another VA neurology examination in 
June 1997.  He complained that all the fingers of his left 
hand were numb, and that he experienced intermittent cramping 
of all fingers.  He said he was no longer able to perform any 
kind of work involving fine finger movements due to pain, 
cramping, and sensory loss.  There was normal muscle strength 
in all extremities except for minimal weakness of the flexor 
carpi ulnaris in the left hand.  He had decreased pinprick in 
the ulnar distribution of the left hand.  However, he also 
claimed decreased sensation in the median nerve distribution 
of the left hand.  Finger-to-finger, finger-to-nose, and 
rapid alternating movement were normal.  Gait was normal and 
he could walk on his heels and toes.  An EMG revealed 
findings consistent with a peripheral neuropathy that was 
essentially unchanged since 1992.  The impression was status 
post-ulnar neuropathy secondary to compression.  The examiner 
observed that the veteran was status post-nerve transposition 
times two (2) without significant improvement of symptoms.  
He added that there was also a finding of involvement of the 
median nerve.

In July 1997, the veteran underwent a VA foot examination.  
He stated that he had derived no relief from his April 1995 
surgery.  He asserted that he continued to experience 
increased soreness of the great toe with any sort of physical 
activity.  He said he had had no success in trying to find a 
pair of sneakers that would alleviate his toe pain.  He added 
that he also had decreased flexion in his left great toe, and 
that, since the surgery, he had increased pain in his toe 
whenever it rained or became cold.  The veteran did have an 
antalgic gait.  There were no deformities, edema, or color or 
temperature changes.  He was able to extend both great toes 
to 70 degrees.  He was able to flex his right great toe to 45 
degrees and actively flex his left great toe to 25 degrees.  
After distracting the veteran's attention, the examiner was 
able passively bring the right great toe up to 45 degrees of 
flexion.  There was increased stiffness in the 
metatarsophalangeal joint of the left great toe.  The 
impression was status post-injury of the left great toe with 
subsequent surgery to remove exostosis with current residuals 
of an antalgic gait and decreased active range of motion on 
the left great toe.  The examiner opined that increased 
walking would "appear" to cause increased fatigue and 
"positive DeLuca signs."  However, the examiner stated that 
a test to determine any decrease in range of motion could not 
be performed because of limited time.

In July 1998, the RO continued the 10 percent disability 
evaluation assigned for the residuals of an injury to the 
left great toe.  The RO held that the veteran's complaints of 
pain and reduced active flexion were not commensurate with 
more than moderate overall impairment.  Similarly, the RO 
found the neurological impairment of the veteran's left ulnar 
nerve did not constitute more than mild disability.  The 10 
percent rating assigned for left ulnar neuropathy was also 
continued.  The veteran was furnished a supplemental 
statement of the case dated in July 1998.

II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
all relevant facts have been properly developed.  Post-
service medical records have been associated with the 
veteran's claims file and several VA examinations have been 
performed.  The Board finds that the examinations were 
adequate concerning the issues at hand, and that there is no 
indication that there are other relevant records available 
that would support the veteran's claims.  Therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reduction of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

A.  Residuals of a Left Great Toe Injury

The veteran's residuals of a left great toe injury are 
evaluated as 10 percent disabling under Diagnostic Code 5284.  
That Diagnostic Code evaluates foot injuries, and provides 
that a 10 percent evaluation is warranted for moderate foot 
injuries.  A 20 percent evaluation is assigned for moderately 
severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1998).

In light of the evidence of record, the Board of Veterans' 
Appeals (Board) finds that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for the residuals of a left great toe injury.  The veteran 
reports that he has experienced an improvement in the 
functioning of the left great toe since undergoing the April 
1995 excision of an exostosis.  He stated in July 1995 that 
he was able to bend his toe more than he had in "33 years."  
Thus, while the veteran's left great toe exhibited a loss of 
range of motion at his September 1995 and July 1997 VA 
examinations, an increase in the disability evaluation based 
on decreased range of motion would not be appropriate.  
Further, though pain was elicited when "ranging" the left 
great toe, the Board notes that this complaint appears to 
have been considered in the veteran's current 10 percent 
disability rating.

The Board also recognizes that the veteran was observed to 
have an antalgic gait at his July 1997 VA foot examination.  
However, it is further noted that his gait was reported as 
normal at his June 1997 VA neurological examination.  He was 
also able to walk on his heels and toes at that time.  There 
are no other recent indications that the veteran's left great 
toe disability has affected his ability to walk.  In other 
words, the probative value of that finding on the July 1997 
VA examination is severely diminished.

Accordingly, the Board concludes that the veteran's symptoms 
comport with not more than a moderate foot injury, and hence, 
a higher evaluation is not warranted.  

In denying the claim for an increased evaluation, the Board 
has taken into account pain as is required under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), 
regarding functional loss due to pain in cases supported by 
adequate pathology.  However, the symptomatology attributable 
to residuals of the injury to the left great toe simply are 
not productive of such impairment to warrant a higher 
evaluation, and indeed, the current 10 percent evaluation is 
based, in substantial part, on the veteran's complaints of 
pain on use.  See VAOPGCPREC 9-98.  The Board recognizes that 
the VA examiner postulated that the veteran could experience 
a decrease in range of motion with increased use.  This 
opinion has been considered.  Nevertheless, the opinion does 
not negate the fact that there is no clear objective medical 
evidence that the residuals of the veteran's left great toe 
disability causes anything more than moderate disability.

B.  Rating in Excess of 20 percent for 
Left Ulnar Neuropathy (minor extremity) prior to May 25, 
1995.

Peripheral neurological conditions are to be rated with 
consideration of the site and character of the injury and of 
the relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120 (1998).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury to the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  If the injury is not 
characterized by organic changes, then the maximum rating 
would be as moderate incomplete paralysis of the affected 
part. 38 C.F.R. § 4.123 (1998).

The regulations further set forth that 

[t]he term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
pictured for complete paralysis given 
with each nerve, whether due to varied 
level of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.

38 C.F.R. § 4.124(a) (1998).

Prior to May 25, 1995, the veteran's service-connected left 
ulnar neuropathy was evaluated as 20 percent disabling under 
Diagnostic Code 8516, paralysis of the ulnar nerve.  
Diagnostic Code 8516, provides that, in pertinent part, for 
injury to the ulnar nerve:

Complete paralysis; the "griffin claw" 
deformity, due to flexor contraction of 
the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar 
and hypothenar eminences; loss of 
extension of ring and little fingers 
cannot spread the fingers (or reverse), 
cannot adduct the thumb, and the flexion 
of the wrist is weakened                                           
50 percent (minor).
Incomplete paralysis:
Severe                                                
30 percent (minor).
Moderate                                            
20 percent (minor).
Mild                                                   
10 percent (either).  

38 C.F.R. Part 4, Diagnostic Code 8516 (1998).

The Board is of the opinion that an evaluation of 20 percent 
was appropriate for the veteran's left ulnar neuropathy, 
based on a characterization as incomplete paralysis, minor 
hand, moderate.  Medical evidence prior to May 1995 shows 
that the veteran has impairment of the left ulnar nerve which 
was manifested by decreased muscle strength and complaints of 
tingling, numbness, and paresthesia.  The Board believes that 
the evidence supported a description of the veteran's left 
upper extremity disability as incomplete paralysis of the 
minor hand, which was moderate, and that the evaluation of 20 
percent disabling was appropriate.

The Board finds that an evaluation in excess of 20 percent 
was not warranted in this case.  Specifically, the medical 
records from the Syracuse VAMC did not reveal the veteran had 
any type of "claw hand deformity" or atrophy of the hand, 
or that there was significant weakness and sensation loss of 
the left hand such as to produce severe incomplete paralysis.  
Notably, an August 1994 treatment note indicates that the 
veteran had decreased sensation over the distribution of the 
left ulnar nerve and decreased muscle strength.  However, 
there was no bulk atrophy and muscle tone was within normal 
limits.  Thus, as manifested prior to May 25, 1995, the 
veteran's left ulnar neuropathy did not meet the criteria for 
severe incomplete paralysis of the minor side under 
Diagnostic Code 8516.  An evaluation in excess of 20 percent 
was, thus, not appropriate.  In so deciding, consideration 
has been given to assigning staged ratings; however, at no 
time during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also finds that the evidence of record did not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there was no assertion 
or showing by the veteran that the service-connected 
disability on appeal resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization. 

C.  Rating in Excess of 10 percent for 
Left Ulnar Neuropathy (minor extremity) from May 25, 1995.

As detailed above, the veteran's most recent VA neurology 
examination showed that he continued to complain of numbness 
and sensory loss in his left (minor) hand and cramping in his 
finger despite undergoing to surgical procedures to alleviate 
the problems.  Objectively, the veteran displayed minimal 
muscle weakness of the flexor carpi ulnaris of the left hand.  
He also had decreased sensation to pinprick in the ulnar 
nerve distribution.  In this regard, after comparing the 
results of an EMG with those prepared in 1992, the examiner 
diagnosed the veteran as having status post-nerve 
transposition times two (2) without significant improvement 
of symptoms.  A similar observation was made in a March 1996 
EMG report.  The Court has held that, unlike claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time based on the facts found may be 
assigned following the initial grant of service connection.  
Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, based on the 
veteran's consistent reports that his left ulnar neuropathy 
causes muscle weakness and numbness, and on the evidence that 
VA examiners have stated that no appreciable improvement had 
occurred despite two operations, the Board finds that a 20 
percent rating is warranted under Diagnostic Code 8516, 
effective from May 25, 1995.  

However, the Board also finds that a rating in excess of 20 
percent under Diagnostic Code 8516, effective from May 25, 
1995, is not warranted.  Again, a disability rating in excess 
of 20 percent requires evidence of a "claw hand deformity" 
or significant weakness and sensation loss of the left hand 
such as to produce severe incomplete paralysis.  No such 
evidence has been provided.  The veteran's complaints of 
persistent numbness are routinely described as mild.  
Further, while he states that he has cramping and decreased 
muscle strength in the left hand, the Board notes that the 
veteran is still able to carry out heavy chores such as 
operating a chainsaw.

Once again, the Board has considered the assignment of a 
higher evaluation in this case on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, however, as the service-
connected left ulnar neuropathy does not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.


ORDER

An increased evaluation for residuals of a left great toe 
injury, currently evaluated 10 percent disabling, is denied.

A disability rating in excess of 20 percent for left ulnar 
neuropathy (minor extremity) prior to May 25, 1995, is 
denied.

A 20 percent disability rating, and no more, for left ulnar 
neuropathy (minor extremity) from May 25, 1995, is granted, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

